Title: Pennsylvania Assembly Committee: Report on the Governor’s Message, 25 November 1755
From: Pennsylvania Assembly Committee
To: 


A sharp message from Governor Morris on November 22, answering one from the Assembly of four days earlier, dealt principally with precedents for the amendment of money bills. Probably both weary of the dispute and sensing no advantage to be gained by further responses, the Assembly ordered a committee including Franklin to “consider said Message and report whether they think it necessary for this House to make any Answer thereto.” The committee did draft a reply, but submitted with it, November 25, the following report, containing a recommendation that the reply be suppressed, to which the Assembly promptly agreed.
 
[November 25, 1755]
We have considered the Governor’s long Message of the Twenty-second Instant, and are of Opinion, That as the Bulk of the said Message consists of groundless Charges and Calumnies against the Assemblies and People of this Province, which have been repeatedly refuted in the Answers of the Assembly of May 17, August 8, August 19, September 29, &c. &c. there is not now the least Necessity of giving any Answer to those Parts of the Message; they may be safely left to themselves.
And though we had prepared a full Answer to the rest of that Message, yet as there seems from the Governor’s Message of last Night some Hopes of an Agreement with him, in the Bill for granting Sixty Thousand Pounds, which is the principal Business of the present Session, we submit it to the House, whether at this Time it may not be more consistent with the Prudence and Moderation of the House to suppress it.

There is however one or two new Charges against the Assemblies of this Province, which it may be proper to take some Notice of. The first is, That they “contemptuously treated the Proprietary Offer of Four Hundred Pounds, for erecting a Place of Strength on the Ohio, together with an Offer of One Hundred Pounds per Annum towards its Support; which Offers were made at a Time when the Concurrence of the Assembly would probably have prevented many of the Calamities we now groan under.”
What this “contemptuous Treatment” was is not here specified, but may be explained by a Passage in the Brief State, Page 12, where it is said, the House refused the Proposal a Place in their Minutes. But, in Truth, the Proposal of building a strong House upon the Ohio appears upon our Minutes, in Pages 75, 76, and 82, of the Election in 1750; and nothing further than what is there could properly be made a Part of those Records. The late Governor Hamilton, after sending the Message of the Thirteenth of August, 1751, requested a private Meeting with some of the Members of that House, but without any Authority from the Assembly.
At this Meeting Governor Hamilton offered, on Behalf of the Proprietaries, Four Hundred Pounds, towards building such a House upon or near the Ohio (but not a Syllable of maintaining or supporting it.) The Indians were so far from pressing our engaging in it, that Instructions were drawn by this Government to require it of them, at a Treaty held by G. Croghan, in May, 1751, and they evidently shewed themselves apprehensive such an Attempt might give Umbrage to the French, and bring them down the Ohio with an armed Force, to take Possession of those Lands. And about two Years afterwards, these very Ohio Indians, at the Treaty held at Carlisle, in October, 1753, say to our Government, “I desire you would hear and take Notice of what I am about to say; the Governor of Virginia desired Leave to build a strong House on Ohio, which came to the Ears of the Governor of Canada, and we suppose this caused him to invade our Country.” Treaty, Page 8. The same Sentiments appeared among the Six Nations at the Albany Treaty; “that the English and French were only contending which of them should have their Lands.” The Reasoning made use of by the Members at this private Conference with the late Governor was, that the Land where they proposed to build it was claimed by the Crown, and was very probably beyond the Limits of Pennsylvania; that, at least, it would be beyond the Reach of our Laws, as appeared by the People already settled on Juniata, just beyond the North Mountain; that this, instead of healing, might create irreconcilable Breaches with our Indians, considering what Sort of People would probably reside there; that the Indians had never heartily requested it, nor did it seem to be their Interest so to do; and if they had requested it, as they were in Subjection to the Six Nations, it would be necessary to have their Assent; that this precipitate Act would probably create a Jealousy in the French, and give them some Pretence of an Infraction of the Treaty of Utrecht on our Part, and might finally engage the British Nation in a War with France. These, and many other Reasons, were urged at that private Conference, as several of those Members apprehended, to Governor Hamilton’s Satisfaction. And it appears by George Croghan’s Journal, that those Indians neither did, nor did they think they could, give Leave to build a House on the Ohio, without the express Consent of the Six Nations; and accordingly they took two Months to acquaint the Onondago Council with this Transaction, and then to send us Word, which they never complied with.
It appears further, by the Assembly’s Message to Governor Hamilton, on the Twenty-first of August, 1751, taken from the Informations of Conrad Weiser, and Andrew Montour, “that the Request inserted in George Croghan’s Journal as made by the Indians at Ohio to this Government, to erect a strong trading House in their Country, as well as the Danger ’tis there said they apprehended from the Attempts of the French, were misunderstood, or misrepresented by the Person the Governor confided in for the Management of that Treaty.” But it may be unnecessary to pursue this Enquiry into an Affair wherein George Croghan thought himself unkindly, if not unjustly, sacrificed to private Ends, as is well known to such as were acquainted with this Affair, and appears in the Letters and other Papers sent by himself to some of the Members of that Assembly.

The other new Charge is, “That we would not admit that the French Encroachments were within the King’s Dominions.” The Proceedings of the Assembly at that Time will shew, that this Charge is as ill-founded as the other; for tho’ the House never took upon them to ascertain the Bounds of the King’s Dominions, they never directly nor indirectly denied those Encroachments to be within them.
We have also considered the Extracts from the Minutes of Council, and compared them with the Journals of this House; and though at first Sight of those Extracts, it would seem as if many Supply Bills granting Money to the Crown, had passed with Amendments from the Governor, we must observe that great Art has been used in the Forming this List of Bills contained in the Extracts; for
First, Where a Number of Bills of that Kind passed at the same Time, if the Governor had proposed Amendments to one of them, tho’ none to the rest, they are all put down in the List as Money Bills passing at such a Time, with the Governor’s Amendments.
Secondly, Where the Governor proposed Amendments to Bills, tho’ such Amendments were not agreed to, and the Bills passed without them; yet such Bills serve to encrease this List.
Thirdly, Where the Governor proposed Amendments to Bills, which not being agreed to, the Bills never passed at all, yet these are recited as Bills amended by the Governor.
Fourthly, Where Amendments had been proposed by the Governor, and refused by the House; and the Bills dropped; but were resumed de novo, in a subsequent Session, or even a subsequent Assembly; and those Amendments then (as they properly might be) taken in; these help to make up the List of Bills amended by the Governor.
Fifthly, Where the House rejecting the Governor’s Amendments, have substituted Amendments of their own; these are called Bills amended by the Governor.
Sixthly, Where the House, to avoid the Occasion of any Disputes about Amendments of Money-Bills, confiding in the Ability and good Disposition of the Governor to assist them with his Advice in the Forming of their Bills, have communicated their Draughts to him before the third Reading, and he has kindly afforded his Assistance, as was common in Governor Keith’s Time; these are all added to swell the List of Money-Bills that passed with the Governor’s Amendments.
Seventhly, Bills that contained no general Grants of Money, but were in the Nature of private Bills, such as for raising Money for the Use of the City of Philadelphia, or the particular Uses of a County, are all added to this List.
Eighthly, Little Supplementary Bills to enforce the Collection of the Arrearages of a Tax, or the like, are ranked among those Money-Bills to which Governors have proposed Amendments.
Ninthly, Where the Governor only objected to the Officer nominated in an Excise-Bill, and the House adhered to their Nomination; but the Officer appearing in the House, and refusing to serve, and the House being therefore under a Necessity of nominating a new Officer; this is also reckoned among Money-Bills passed with the Governor’s Amendments.
Tenthly, Bills merely intended to prevent Inconveniences, by laying Penalties, Half to the Use of the Informer, and Half to the Government, are reckoned among the Money-Bills. And in short, it seems as if every Bill that had the Word Money in it, if the Word Amendment could be found in any Minute of Council relating to it, is, right or wrong, inlisted among the Money-Bills said to be passed with the Governor’s Amendments. Were all these to be deducted from the List, it would appear that there are but few Instances in our Journals, of proper Money-Bills amended by the Governor, and the Amendments agreed to by the House; this is no more than was acknowledged by the preceding Assembly, in their Message of the Twenty-ninth of September, where they say, that in a very few Instances their Predecessors might have waved that Right on particular Occasions, but had never given it up.



Richard Pearn,
James Webb,


Benjamin Franklin,
David M’Connaughy,


Mahlon Kirkbride,
Joseph Armstrong,


Peter Dicks,
William Edmonds.



